Exhibt 10.2

 

Ingredion Incorporated

Stock Option Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you a Non-Qualified Stock
Option (the “Option”) under the Ingredion Incorporated Stock Incentive Plan (the
“Plan”).  The Option grant date, the shares of Company Common Stock (“Shares”)
covered by the Option, and the Option exercise price are set forth in the
document you have received entitled “Notice of Grant of Stock Option”.  The
Notice of Grant of Stock Option and this Stock Option Award Agreement (“Award
Agreement”) collectively constitute the Agreement evidencing the Option.  This
Award Agreement and the Plan together govern your rights under the Plan and set
forth all of the conditions and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise provided in the Plan, the Plan’s terms shall supersede and replace the
conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.              Vesting Period: The Option does not provide you with any rights
or interests therein until it vests in accordance with the following:

 

The Option becomes exercisable in three equal installments on the first three
anniversaries of the date of grant (one-third of the Option will vest
on           , 20  , one-third will vest on           , 20  , and the final
one-third will vest on           , 20  ). The Option shall remain exercisable
until           , 20  .  However, the Option may expire prior to such date if
your employment with the Company terminates prior to exercising such Option, as
stated in Section 3 of this Award Agreement.

 

2.              Exercise Procedures:  The Option may be exercised (i) by giving
written notice to the Company specifying the number of whole Shares to be
purchased and accompanied by payment therefore in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such
exercise, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of previously acquired Shares that have an aggregate
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such exercise
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise, (D) authorizing the Company to withhold whole
Shares which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, or (E) a combination of (A), (B) and (D),
and (ii) by executing such documents as the Company may reasonably request.  Any
fraction of a Share which would be required to pay such purchase price shall be
paid by you in cash.  Notwithstanding the foregoing, if you are resident or
employed outside of the United States, the Company may require payment of the
purchase price in a particular or different method of exercise, as it shall
determine in its sole discretion.  No certificate representing Common Stock
shall be delivered until the full purchase price therefore has been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

--------------------------------------------------------------------------------


 

3.              Effect of Termination of Employment:

 

(a)           If you terminate employment with or service to the Company or its
Subsidiaries or affiliates (1) by reason of (i) death, or (ii) retirement on or
after (A) age 65, (B) age 62 with a minimum of 5 years of employment with or
service to the Company or its Subsidiaries or affiliates or (C) age 55 with a
minimum of 10 years of employment with or service to the Company or its
Subsidiaries or affiliates, or (iii) the occurrence of your Disability Date, or
(2) for any reason within two years following a Change in Control, the Option
shall be exercisable for the remainder of the term stated in Section 1 of this
Agreement, but only to the extent that the Option was vested and exercisable at
the date of such termination of employment.

 

(b)           If your employment with the Company or its Subsidiaries or
affiliates is terminated under any other circumstance, the Option shall remain
exercisable to the extent that it was exercisable at the date of your
termination of employment, for a period of 90 days following such termination of
employment.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 3, if your employment with the Company is terminated by the Company or
its Subsidiaries or affiliates for Cause, the Option shall terminate
automatically on the effective date of such termination of employment.

 

4.              Requirements of Law: The granting of Option and the issuance of
Shares under the Plan shall be subject to, and conditioned upon, satisfaction of
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

5.              Income Tax and Social Insurance Contribution Withholding:  Prior
to the issuance or delivery of any Shares, the Company or the Subsidiary or
affiliate that employs you (the “Employer”) (if applicable) shall have the right
to require you to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Option.  Such obligation shall be
satisfied either:

 

(a)           by the Company by withholding whole Shares which would otherwise
be delivered to you, having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with the
Option (the “Tax Date”), or by the Company or Employer withholding an amount of
cash which would otherwise be payable to you, in the amount necessary to satisfy
any such obligation; or

 

(b)           by you by any of the following means: (A) a cash payment to the
Company or the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Shares having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole Shares which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
you, equal to the amount necessary to satisfy any such obligation, (D) a cash
payment in the amount necessary to satisfy any such obligation by a
broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C).

 

Shares to be delivered or withheld may not have an aggregate Fair Market Value,
determined as of the Tax Date, in excess of the amount determined by applying
the minimum statutory withholding rate (as determined by the Company in good
faith and in its sole discretion).  Any fraction of a Share which would be
required to satisfy such an obligation shall be disregarded and you shall pay
the remaining amount in cash.

 

2

--------------------------------------------------------------------------------


 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, the exercise of the Option, the subsequent sale of
any Shares acquired pursuant to the Option and the receipt of any dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items.

 

6.              Nontransferability:  The Option is not transferable other than
by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures, if any, approved by the Company. Except to the extent
permitted by the foregoing sentence, the Option may be exercised or settled
during your lifetime only by you or your legal representative or similar person.

 

7.              Continuation of Employment: This Award Agreement shall not
confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to
terminate your employment at any time, except to the extent expressly provided
otherwise in a written agreement between you and the Company, an affiliate or
Subsidiary or prohibited by law.

 

8.              No Right to Future Grants; No Right of Employment; Extraordinary
Item: In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past; (c) all decisions with respect to future Option
grants, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary;  (e) the Option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the grant of the Option is provided for future services to
the Company and its affiliates and is not under any circumstances to be
considered compensation for past services; (g) in the event that you are an
employee of an affiliate or Subsidiary of the Company, the Option grant will not
be interpreted to form an employment contract or relationship with the Company;
and furthermore, the Option grant will not be interpreted to form an employment
contract with the affiliate or Subsidiary that is your employer; (h) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (i) if the underlying Shares do not increase in value, the Option
will have no value; (j) if you exercise your Option and obtain Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Option Price; (k) no claim or entitlement to compensation or damages
arises from termination of the Option or diminution in value of the Option or
Shares purchased through exercise of the Option and you irrevocably release the
Company, its affiliates and/or its Subsidiaries from any such claim that may
arise; (l) in the event of involuntary termination of your employment, your
right to receive Options and vest in Options under the Plan, if any, will
terminate in accordance with the terms of the Plan and will not be extended by
any notice period mandated under local law; furthermore, your right to exercise
the Option after such termination of employment, if any, will be measured by the
date of termination of your active employment and will not be extended by any
notice period mandated under local law; and (m) if you are resident or employed
outside of the United States, neither the Company nor any of its Subsidiaries or
affiliates shall be liable for any change in the value of the Option, the amount
realized upon exercise of the Option or the amount realized upon a subsequent
sale of any shares of Common Stock, resulting from any fluctuation of the United
States Dollar/local currency exchange rate.

 

3

--------------------------------------------------------------------------------


 

9.              Employee Data Privacy: You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, email address, family
size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, drivers license information,
nationality, C.V. (or resume), wage history, employment references, social
insurance number or other identification number, salary, job title, employment
or severance contract, current wage and benefit information, personal bank
account number, tax related information, plan or benefit enrollment forms and
elections, option or benefit statements, any shares of stock or directorships in
the company, details of all options or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).

 

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country. 
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting Corporate Human Resources.

 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any Shares acquired.  You understand
that Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan.

 

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.  For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact Corporate Human Resources.

 

10.       Compliance with the Law:  If you are resident or employed outside of
the United States, as a condition of the grant of the Option, you agree to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different).  In addition,
you agree to take any and all actions, and consent to any and all actions taken
by the Company and the Company’s Subsidiaries and affiliates, as may be required
to allow the Company and the Company’s Subsidiaries and affiliates to comply
with local laws, rules and regulations in your country of residence (and country
of employment, if different).  Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local laws, rules and regulations in your country of residence (and country of
employment, if different).

 

11.       Administration: This Award Agreement and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Board or the
Committee may adopt for administration of the Plan.

 

4

--------------------------------------------------------------------------------


 

12.       Not a Public Offering in Non-U.S. Jurisdictions:  If you are resident
or employed outside of the United States, neither the grant of the Option under
the Plan nor the issuance of the underlying Shares upon exercise of the Option
is intended to be a public offering of securities in your country of residence
(and country of employment, if different).  The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities in jurisdictions outside of the United States unless otherwise
required under local law.

 

13.       Governing Law:  All questions concerning the construction, validity
and interpretation of this Award Agreement and the Plan shall be governed and
construed according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
the Option or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

 

14.       Severability:  The invalidity or unenforceability of any provision of
the Plan or this Award Agreement will not affect the validity or enforceability
of any other provision of the Plan or this Award Agreement, and each provision
of the Plan and this Award Agreement will be severable and enforceable to the
extent permitted by law.

 

15.       Addendum to Award Agreement:  Notwithstanding any provisions of this
Award Agreement to the contrary, the Option shall be subject to such special
terms and conditions for your country of residence (and country of employment,
if different), as the Company may determine in its sole discretion and which
shall be set forth in an addendum to these terms and conditions (the
“Addendum”).  If you transfer your residence and/or employment to another
country, any special terms and conditions for such country will apply to the
Option to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Option and the Plan (or the Company may establish
additional terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, the Addendum shall constitute part of
these terms and conditions.

 

16.       Electronic Delivery:  The Company may, in its sole discretion, decide
to deliver any documents related to the Option or other awards granted to you
under the Plan by electronic means.  You hereby consent to receive such
documents be electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party-designated by the Company.

 

17.       English Language:  If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that the
Award Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Option, be drawn up in
English.  If you have received the Award Agreement, the Plan or any other
documents related to the Option translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.

 

18.       Additional Requirements:  The Company reserves the right to impose
other requirements on the Option, any Shares acquired pursuant to the Option,
and your participation in the Plan, to the extent the Company determines, in its
sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations, or to facilitate the
administration of the Option and the Plan.  Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

 

19.       Clawback Policy.  This Award Agreement and the Option are subject to
the Company’s Policy on Recoupment of Incentive Compensation and any similar
policy or policies that have been or may be adopted by the Company.

 

5

--------------------------------------------------------------------------------


 

Ingredion Incorporated

 

 

By:

 

 

 

 

 

 

Diane J. Frisch

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

*          *          *          *          *

 

6

--------------------------------------------------------------------------------


 

Ingredion Incorporated

Addendum to the Stock Option Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Option is
subject to the following additional terms and conditions.  All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Award Agreement.  Pursuant to Section 15 of the Award Agreement, if you
transfer your residence and/or employment to another country reflected in an
Addendum, the additional terms and conditions for such country (if any) will
apply to you to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Option and the Plan (or the Company may establish
additional terms and conditions as may be necessary or advisable to accommodate
your transfer).

 

AUSTRALIA

 

1.             Shareholder Approval Requirement.  To the extent you are an
individual whose termination benefits are subject to Sections 200 to 200J of the
Corporations Act 2001, the Option is contingent upon the Company’s satisfaction
of the shareholder approval requirements thereunder.  To the extent the Company
does not or is unable to satisfy such requirements, your Option will be null and
void, and you will not have any claims against the Company to receive any
payment or other benefits in lieu of the Option.

 

2.             Right to Exercise.  Notwithstanding anything in Section 2 of the
Award Agreement or the Plan to the contrary, if the Option vests when the Fair
Market Value per Share is equal to or less than the purchase price, you may not
exercise the vested Option.  The vested Option may be exercised only starting on
the business day following the first day on which the Fair Market Value per
Share exceeds the purchase price of the Option.  For the avoidance of doubt,
this provision also applies to any Options held by a Participant who transfers
to Australia after the Options are granted, as determined by the Committee in
its sole discretion.

 

CANADA

 

1.             Use of Previously Owned Shares.  Notwithstanding any provision
the Award Agreement or the Plan to the contrary, if you are resident in Canada,
you may not use previously-owned Shares of to pay the purchase price or any
Tax-Related Items in connection with the Option.

 

2.             Use of English Language.  You acknowledge and agree that it is
your express wish that this Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Vous
reconnaissez et consentez que c’est votre souhait exprès qui cet accord, de meme
que tous documents, toutes notifications et tous procédés légaux est entré dans,
donné ou instituté conformément ci-annexé ou relatant directement ou
indirectement ci-annexé, est formulé dans l’anglais.

 

CHILE

 

Private Placement.  In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Option hereunder is not intended
to be a public offering of securities in Chile but instead is intended to be a
private placement.  As a private placement, the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities, and the Plan is not subject to the supervision of the local
securities authorities.

 

7

--------------------------------------------------------------------------------


 

FRANCE

 

Use of English Language.  You acknowledge and agree that it is your express wish
that this Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Vous reconnaissez et
consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.

 

MEXICO

 

1.             Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of the Option does not
constitute an employment relationship between you and the Company.  You have
been granted the Option as a consequence of the commercial relationship between
the Company and the Company’s affiliate in Mexico that employs you, and the
Company’s local affiliate in Mexico is your sole employer.  Based on the
foregoing, (a) you expressly recognize the Plan and the benefits you may derive
from your participation in the Plan does not establish any rights between you
and the Company’s affiliate in Mexico that employs you, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s affiliate in Mexico that employs you.

 

2.             Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Award Agreement and this Addendum.  As such, you acknowledge
and agree that the Company may, in its sole discretion, amend and/or discontinue
your participation in the Plan at any time and without any liability.  The value
of the Option is an extraordinary item of compensation outside the scope of your
employment contract, if any.  The Option is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 

PAKISTAN

 

Mandatory Cashless Sell-All Exercise.  Notwithstanding any provision in the
Award Agreement or Plan to the contrary, unless and until the Committee
determines otherwise, the method of exercise of the Option shall be limited to
mandatory cashless, sell-all exercise.

 

SINGAPORE

 

Securities Law Information.  The grant of Option under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  You should note that, as a result, the Award is subject to section 257
of the SFA and you will not be able to make: (a) any subsequent sale of the
Shares underlying the Award in Singapore; or (b) any offer of such subsequent
sale of the Shares subject to the Award in Singapore, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the SFA.

 

8

--------------------------------------------------------------------------------


 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements Section 5
of the Award Agreement:

 

By accepting the Option, you agree to notify the Employer of the amount of any
gain realized upon exercise of the Option.  If you fail to advise the Employer
of the gain realized upon exercise of the Option, you may be liable for a fine. 
You will be responsible for paying any difference between the actual tax
liability and the amount withheld.

 

2.             Exchange Control Obligations.  You are solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of Shares under the Plan to ensure
compliance with current Exchange Control Regulations.  Neither the Company nor
any of its Subsidiaries or affiliates will be liable for any fines or penalties
resulting from your failure to comply with applicable laws.

 

SPAIN

 

1.             Acknowledgement of Discretionary Nature of the Plan; No Vested
Rights.  In accepting the Option, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.  You understand
that the Company has unilaterally, gratuitously and in its sole discretion
granted the Options under the Plan to individuals who may be employees of the
Company or its Subsidiaries throughout the world.  The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Company or any of its
Subsidiaries on an ongoing basis.  Consequently, you understand that the Options
are granted on the assumption and condition that the Options and the Shares
acquired upon exercise of the Options shall not become a part of any employment
contract (either with the Company or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.  In addition, you understand that
this grant would not be made to you but for the assumptions and conditions
referenced above. Thus, you acknowledge and freely accept that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, the Option shall be null and void.

 

You understand and agree that, as a condition of the grant of the Option, any
unvested portion of the Option as of the date you cease active employment and
any vested portion of the Option not exercised within the post-termination
exercise period set out in the Award Agreement will be forfeited without
entitlement to the underlying Shares or to any amount of indemnification in the
event of the termination of employment by reason of, but not limited to,
(i) material modification of the terms of employment under Article 41 of the
Workers’ Statute or (ii) relocation under Article 40 of the Workers’ Statute. 
You acknowledge that you have read and specifically accept the conditions
referred to in the Award Agreement regarding the impact of a termination of
employment on your Option.

 

2.             Termination for Cause.  Notwithstanding anything to the contrary
in the Plan or your Award Agreement, “Cause” shall be defined in the Plan,
irrespective of whether the termination is or is not considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

UNITED KINGDOM

 

1.             Use of Previously Owned Shares.  Notwithstanding any provision
the Award Agreement or the Plan to the contrary, if you are resident in the
United Kingdom, you may not use previously-owned Shares to pay the purchase
price or any requisite tax withholding in connection with the Option.

 

9

--------------------------------------------------------------------------------


 

2.             Income Tax and Social Insurance Contribution Withholding.  The
following provision supplements Section 5 of the Award Agreement:

 

If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax paid by the Employer shall constitute a loan owed by you
to the Employer, effective as of the Due Date.  You agree that the loan will
bear interest at the then-current official rate of Her Majesty’s Revenue &
Customs (“HMRC”), it shall be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 5 of the Award Agreement.  Notwithstanding the foregoing, if you
are a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), you
shall not be eligible for a loan from the Company or the Employer to cover the
income tax liability.  In the event that you are a director or executive officer
of the Company and the income tax is not collected from or paid by you by the
Due Date, the payment of any uncollected income tax and employee national
insurance contributions (“NICs”) by the Employer may constitute a benefit to you
(the “Tax Benefit”) on which additional income tax and NICs will be payable.  If
you are a director or executive officer of the Company, you will be responsible
for paying and reporting any income tax due on the Tax Benefit directly to HMRC
under the self-assessment regime, and the Employer will hold you liable for the
Tax Benefit and the cost of any employee NICs due on the Tax Benefit that the
Company or the Employer was obligated to pay and paid.  The Company or the
Employer (as applicable) may recover the Tax Benefit and the cost of any such
employee NICs from you at any time by any of the means referred to in Section 5
of the Award Agreement.

 

3.             Exclusion of Claim. You acknowledge and agree that you will have
no entitlement to compensation or damages insofar as such entitlement arises or
may arise from your ceasing to have rights under or to be entitled to exercise
the Option, whether or not as a result of your termination of employment
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Option.  Upon the grant of the Option, the
you shall be deemed irrevocably to have waived any such entitlement.

 

*          *          *          *          *

 

10

--------------------------------------------------------------------------------